Citation Nr: 1121645	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the National Guard from May 1967 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for bilateral pes planus.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by the Minnesota Department of Veterans Affairs, in September 2009, the Veteran granted a power-of-attorney in favor of the American Legion with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's feet were normal at entry into ACDUTRA; only a pre-existing ankle problem was noted.

3.  While service treatment records show that the Veteran had blisters on his feet and complained of soreness associated with prolonged marching, no bilateral pes planus was demonstrated during ACDUTRA.

4.  Bilateral pes planus was first diagnosed decades after the Veteran's separation from service, and there is no probative evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and the report of a December 2009 VA examination.  Also of record and considered in connection with this matter are various written documents provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for bilateral pes planus is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

Regarding a disability claimed to have been aggravated during ACDUTRA, in Smith v. Shinseki, 24 Vet. App. 40 (2010), the United States Court of Appeals for Veterans Claims (Court) held that an appellant who achieves veteran status for a period of ACDUTRA is entitled to the presumption of soundness, when an entrance examination is performed and determines the Veteran to be sound at entry.  Id. at 46.  The Court also held, however, that the presumption of aggravation is not applied to persons whose claims are based on a period of ACDUTRA, noting that it was clear that 38 U.S.C.A. § 101(24)(B) required direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and the worsening was caused by the period of active duty for training.  Id. at 48; 38 U.S.C.A. § 101(24)(B).

Here, the appellant is entitled to veteran's status for his period of ACDUTRA because service connection has been established for bilateral hearing loss and tinnitus based on this period.  The Veteran was also provided with an entrance examination.  Accordingly, the presumption of soundness applies.

The Veteran has argued both that his bilateral pes planus pre-existed ACDUTRA, and that it first began in service.  During his Board hearing, the Veteran's representative argued that the Veteran's bilateral pes planus began during ACDUTRA, and that the presumption of soundness should apply to the Veteran.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for bilateral pes planus must be denied.

Service treatment records reflect that, at entry into ACDUTRA in April 1967, the Veteran's examination of his feet was normal.  On a Report of Medical History that same day, the Veteran marked that he had a history of foot trouble.  On clarification, the examining physician documented the Veteran's own history that he had weak ankles and an infection in the toe in 1960.  No notation was made regarding the Veteran's feet.  On May and June 1967 podiatry appointment, the Veteran complained of blisters on his feet that were clean with no infection and redressed.  On June 1967 podiatry appointment, the Veteran complained of pain in the mid-long arch, leg, and low back.  The Veteran was afforded a full examination of his feet, and his arches were found to be raised.  No flat feet was diagnosed.  The Veteran was told to do stretching exercises.  

In July 1967, the Veteran was recycled in basic training because of his inability to perform satisfactorily on a physical proficiency test.  He was referred for evaluation of his obesity and a possible medical board.  The physician found that the Veteran was unable to do basic combat training because of poor physical conditioning and because of secondary developing severe blisters and sores on his feet after prolonged marching.  On examination, the Veteran's pertinent physical findings included marked obesity, normal heart sounds, normal blood pressure, no organomegaly, and severe blisters on the balls, tops, and heels of both feet, which were in different stages of healing.  On discharge examination, the Veteran's feet were marked as normal.  On Report of Medical History dated the same day, the Veteran marked foot trouble.  The examining physician noted that the Veteran's foot troubles were secondary to obesity, and referred to the aforementioned evaluation.  

On VA examination in December 2009, the Veteran reported that he had suffered from flatfeet ever since childhood.  He admitted, however, that he was never evaluated or treated for flatfeet as a child.  The Veteran stated that he informed the entrance examiner that he had flatfeet and was told that he would be fine in the service.  The examiner noted that the Veteran's service treatment records were silent for any findings of pes planus.

On examination, the Veteran had an obvious flattening of both arches.  No rigid pes planus was noted.  X-rays revealed mild osteoarthritis of the bilateral metaphalangeal joints, suspect left second and right second and third hammer toes, no significant pes planus, and no acute pathology.  The Veteran was diagnosed with moderate bilateral pes planus per examination, with a negative x-ray.  The examiner found that, based on the Veteran's own report that he had flatfeet in childhood and bilateral foot pain, the Veteran's pes planus was not due to or proximately caused by his duties in the service.  The examiner noted that the Veteran likely had issues in the service due to the preexisting flatfoot condition, but the Veteran's time in service did not appear to have aggravated his foot condition or made it progress more rapidly than would be considered normal.

The evidence of record clearly establishes that the Veteran has current bilateral pes planus, as reflected in a December 2009 VA examination report.  However, the record simply fails to establish that the Veteran's bilateral pes planus is medically related to his period of ACDUTRA.

As indicated, the Veteran has alternatively argued that his bilateral pes planus pre-existed entry into ACDUTRA, and also, that it first began in service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as symptoms of pes planus.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board, however, finds that the Veteran's assertions that he had pes planus prior to service are not substantiated.  While the Veteran has noted that he had a history of foot pain from childhood, at entrance into service, he only reported that he had a history of weak ankles.  During his VA examination, the Veteran admitted that he had never been diagnosed with or treated for pes planus prior to service.  The Veteran has also attributed bleeding from his blisters in service to symptoms of pes planus.  The Board finds that the Veteran has demonstrated that he is unclear exactly what constitutes pes planus symptoms.

As indicated, service treatment records show that the Veteran only reported weak ankles and a toe infection at entrance.  He was never diagnosed with pes planus prior to service.  Therefore, as there is no clear and unmistakable evidence that the Veteran's pes planus existed prior to his period of ACDUTRA, the presumption of soundness has not been rebutted.  Therefore, the Board finds that the Veteran's feet were sound at entry.  Although the December 2009 VA examiner noted that the Veteran's pes planus likely pre-existed service, this was based on the Veteran's own history that he had pes planus as a child.  A medical opinion may not be discounted solely because the examiner did not review the claims file or on the rationale that the medical opinion was based on a history given by the veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  However, as a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Thus, in finding that the Veteran's feet were sound at entry, the Board finds that there is simply no evidence of record to indicate that the Veteran's bilateral pes planus is medically related to his period ACDUTRA.  The Veteran was never diagnosed with pes planus during service or at separation.  The service treatment records include several podiatry treatment records, which document some complaints of pain in the feet and several blisters, however, no pes planus was ever found.  The Veteran was provided with a full examination prior to his medical board, which consisted of a full examination of the feet.  Only severe blisters were noted.  No other problems with the feet were found.

Moreover, the first documented evidence of bilateral pes planus was in December 2009-over 32 years after the Veteran's period of ACDUTRA.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent medical opinion to directly address whether current bilateral pes planus is related to the Veteran's period of ACDUTRA weighs against the claim.  In this regard, the December 2009 examiner opined that the Veteran's bilateral pes planus was not due to, proximately caused, or aggravated by, the Veteran's period of ACDUTRA.  The Board accepts this opinion as probative evidence on the medical nexus question, based as it was upon full consideration of the Veteran's service and post-service records, as well as supported by stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Significantly, neither the Veteran nor his representative has presented or identified a contrary medical opinion that, in fact, supports the claim.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current bilateral pes planus and the Veteran's period of ACDUTRA, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter, such as the one at issue here.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


